


Exhibit 10.9

 

Amended and Restated
effective January 1, 2013

 

ABBOTT LABORATORIES

 

2009 INCENTIVE STOCK PROGRAM

 

1.                                      PURPOSE.

 

The purpose of the Abbott Laboratories 2009 Incentive Stock Program is to
attract and retain outstanding directors, officers and other employees of Abbott
Laboratories and its Subsidiaries, and to furnish incentives to such persons by
providing opportunities to acquire common shares of the Company, or monetary
payments based on the value of such shares or the financial performance of the
Company, or both, on advantageous terms as herein provided and to further align
such persons’ interests with those of the Company’s other shareholders through
compensation that is based on the value of the Company’s common shares.

 

2.                                      ADMINISTRATION.

 

The Program will be administered by the Committee.  For purposes of the Program,
the “Committee” shall be a committee of at least two persons which shall be
either the Compensation Committee of the Board or such other committee comprised
entirely of persons who are both: (i) “disinterested persons” as defined in
Rule 16b-3 of the Securities and Exchange Commission; and (ii) “outside
directors” as defined under Code Section 162(m).  The Compensation Committee of
the Board shall serve as the Committee administering the Program until such time
as the Board designates a different Committee.

 

The Committee has the following powers, which it may exercise in its sole
discretion, subject to and not inconsistent with the express provisions of the
Program: (i) to administer the Program; (ii) to exercise all the power and
authority either specifically granted to it under the Program or necessary or
advisable in the administration of the Program; (iii) to grant Benefits; (iv) to
determine the persons to whom and the time or times at which Benefits shall be
granted, (v) to determine the type and number of Benefits to be granted, the
number of Shares to which a Benefit may relate and the terms, conditions,
restrictions and Performance Goals relating to any Benefit; (vi) to determine
whether, to what extent, and under what circumstances a Benefit may be settled,
canceled, forfeited, accelerated, exchanged, deferred (in accordance with the
requirements of Code Section 409A) or surrendered; provided that, except as
described in Section 5, the Committee shall neither lower the exercise price or
base price of an outstanding option or Stock Appreciation Right nor grant any
Benefit or provide cash in replacement of a canceled option or Stock
Appreciation Right which had been granted at a higher exercise price or base
price without the prior approval of the Company’s shareholders; (vii) to make
adjustments in the terms and conditions (including Performance Goals) applicable
to Benefits; (viii) to construe and interpret the Program and any Benefit;
(ix) to prescribe, amend and rescind rules and regulations relating to the
Program, including any sub-Program contemplated by Section 10; (x) to determine
the terms and provisions of any Benefit Agreement (which need not be identical
for each Grantee); and (xi) to make all other determinations deemed necessary or
advisable for the administration of the Program.  The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Program or
in any Benefit Agreement in the

 

1

--------------------------------------------------------------------------------


 

manner and to the extent it shall deem necessary or advisable to carry the
Program into effect and shall be the sole and final judge of such necessity or
advisability.

 

A majority of the members of the Committee shall constitute a quorum and all
determinations of the Committee shall be made by a majority of its members.  Any
determination of the Committee under the Program may be made without notice of a
meeting of the Committee by a writing signed by all of the Committee members. 
The decision of the Committee as to all questions of interpretation, application
and administration of the Program shall be final, binding and conclusive on all
persons.

 

The Committee may, from time to time, delegate any or all of its duties, powers
and authority to any officer or officers of the Company, except to the extent
such delegation would be inconsistent with Rule 16b-3 of the Securities and
Exchange Commission or other applicable law, rule or regulation.  The Chief
Executive Officer of the Company may grant Benefits under the Program other than
to persons subject to Section 16(b) of the Exchange Act with respect to
transactions involving equity securities of the Company at the time that
delegated authority is exercised.  All such grants by the Chief Executive
Officer shall be reported annually to the Committee, however, the Committee is
not required to take any action with respect to such grants.  No Committee
member or delegate thereof shall be liable for any action taken or determination
made, or which the Committee member or delegate fails to take or make, in good
faith with respect to the Program or any Benefit.

 

3.                                      PARTICIPANTS.

 

Participants in the Program shall consist of the employees of the Company or any
of its Subsidiaries who the Committee in its sole discretion may designate from
time to time to receive Benefits, optionees who are eligible to receive
replacement options with respect to options originally granted under the Prior
Program or the Program that include a replacement option feature, and, solely
for purposes of receiving Benefits under Section 11 and Section 12, Non-Employee
Directors of the Company.  The Committee’s designation of a person to receive a
Benefit in any year shall not require the Committee to designate such person to
receive a Benefit in any other year.  The Committee shall consider such factors
as it deems pertinent in selecting participants and in determining the type and
amount of their respective Benefits, including without limitation (i) the
financial condition of the Company; (ii) anticipated profits for the current or
future years; (iii) contributions of participants to the profitability and
development of the Company; (iv) prior awards to participants; and (v) other
compensation provided to participants.

 

4.                                      SHARES RESERVED UNDER THE PROGRAM AND
ADJUSTMENTS.

 

Subject to adjustment as provided in this Section 4, the maximum number of
Shares available for issuance under the Program is 175,000,000 Shares plus:
(i) the number of shares previously reserved under the Prior Program in excess
of the number of shares as to which Benefits have been granted under the Prior
Program as of the Effective Date, and (ii) the number of Shares subject to
outstanding awards as of the Effective Date under the Prior Program that on or
after the Effective Date cease for any reason to be subject to such awards
(other than by

 

2

--------------------------------------------------------------------------------


 

reason of exercise or settlement of the awards to the extent they are exercised
for or settled in vested and non-forfeitable Shares) (the “Share Limit”);
provided that each Share issued under the Program pursuant to a Full Value Award
shall be counted against the foregoing Share Limit as three shares for every one
share actually issued in connection with such award.  Such Shares may, in whole
or in part, be authorized but unissued Shares or Shares that shall have been or
may be reacquired by the Company in the open market, in private transactions or
otherwise.  Any Shares as to which Benefits granted under the Prior Program may
lapse, expire, terminate or be canceled after the Effective Date, shall also be
reserved and available for issuance under this Program.  No Benefits shall be
granted under the Prior Program after the date of shareholder approval of this
Program.

 

If there is a lapse, expiration, termination, forfeiture or cancellation of any
Benefit without the issuance of Shares or payment of cash thereunder, the Shares
reserved for such Benefit may again be used for the grant of new Benefits of any
type authorized under this Program; provided, however, that in no event may the
number of Shares issued under this Program exceed the total number of Shares
reserved for issuance hereunder.  Shares that are issued under any Benefit and
thereafter reacquired by the Company pursuant to rights reserved upon the
issuance thereof, or pursuant to the payment of the exercise price of Shares
under options by delivery of other Shares, or Shares under options or
stock-settled Stock Appreciation Rights that were not issued upon the net
exercise or net settlement of such options or Stock Appreciation Rights, or
Shares repurchased by the Company with the proceeds collected in connection with
the exercise of outstanding options, and Shares that are exchanged by a Grantee
or withheld by the Company to satisfy tax withholding requirements in connection
with any Program Benefit shall not be available for subsequent awards of Program
Benefits.  Upon the exercise of any Benefit granted in tandem with any other
Benefits, such related Benefits shall be canceled to the extent of the number of
Shares as to which the Benefit is exercised and, notwithstanding the foregoing,
such number of shares shall no longer be available for Program Benefits. 
Benefits that may be settled only in cash shall not reduce the number of Shares
available for subsequent awards of Benefits.

 

The maximum number of Shares with respect to which Non-Qualified Stock Options
under Section 6 and Stock Appreciation Rights under Section 9(a) may be granted
to any one participant, in the aggregate in any one calendar year, shall be two
million (2,000,000) Shares.  Determinations made in respect of the limitation
set forth in this paragraph shall be made in a manner consistent with Code
Section 162(m).

 

Except as provided in a Benefit Agreement or as otherwise provided in the
Program, if the Committee determines that any special dividend or other
distribution (whether in the form of cash, Shares, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Shares such that an
equitable change or adjustment relating to the Program or Program Benefits is
appropriate, then the Committee shall make any such equitable changes or
adjustments as it deems necessary or appropriate, including by way of
illustration, changes or adjustments to any or all of (i) the number and kind of
Shares or other property (including cash) that may thereafter be issued in
connection with Benefits, including the Share Limit, (ii) the number and kind of
Shares or other property issued or issuable in respect of

 

3

--------------------------------------------------------------------------------


 

outstanding Benefits, (iii) the exercise price, grant price or purchase price
relating to any Benefit, (iv) the Performance Goals and (v) the individual and
other limitations applicable to Benefits; provided that no such adjustment shall
cause any Benefit hereunder which is or becomes subject to Code Section 409A to
fail to comply with the requirements of such section; and provided further that,
unless otherwise determined by the Committee, any additional Shares or other
securities or property issued with respect to Shares covered by awards granted
under the Program as a result of any stock split, combination, stock dividend,
recapitalization or other adjustment event described in this Section 4 shall be
subject to the restrictions and other provisions of the original Benefit awarded
under the Program.

 

5.                                      TYPES OF BENEFITS.

 

The following Benefits, alone or in combination, may be granted under the
Program: (i)  Nonqualified Stock Options, (ii) Restricted Stock Awards,
(iii) Restricted Stock Units, (iv) Performance Awards, (v) Other Share-Based
Awards (including Stock Appreciation Rights, dividend equivalents and
recognition awards), (vi) awards to Non-Employee Directors, and (vii) Foreign
Benefits, all as described below.

 

6.                                      OPTIONS.

 

(a)                                 In General.

 

The Committee may grant Nonqualified Stock Options to Grantees which may be
subject to such restrictions, terms and conditions, as the Committee shall
determine in its sole discretion and as shall be evidenced by the applicable
Benefit Agreement (provided that any such Benefit is subject to the vesting
requirements described herein).

 

The Committee shall determine the exercise price for each Share purchasable
under an option, but in no event shall the exercise price per Share be less than
the Fair Market Value of a Share on the option’s date of grant.  The exercise
price shall be paid in full at the time of exercise; payment may be made as
determined by the Committee, including (1) in cash, which may be paid by check,
or other instrument acceptable to the Company; (2) unless otherwise provided in
the Benefit Agreement, in Shares having a then market value equal to the
aggregate exercise price (including by withholding Shares that otherwise would
be distributed to the Grantee upon exercise of the option); (3) delivery of a
properly executed exercise notice, together with irrevocable instructions to a
broker to deliver promptly to the Company the amount of sales proceeds from the
option Shares or loan proceeds to pay the exercise price and any withholding
taxes due to the Company; or (4) by any other method permitted by the
Committee.  Any amount necessary to satisfy applicable federal, state or local
tax withholding requirements (or corresponding requirements under applicable
laws in non-U.S. jurisdictions) shall be paid promptly upon notification of the
amount due.  The amount of tax withholding may be paid in Shares having a then
market value equal to the amount required to be withheld (including by
withholding Shares that otherwise would be distributed to the Grantee upon
exercise of the option), or a combination of cash and Shares.

 

4

--------------------------------------------------------------------------------


 

An option shall be exercisable over its term (which shall not exceed ten years
from the date of grant), at such times and upon such conditions as the Committee
may determine, as reflected in the Benefit Agreement.  An option may be
exercised to the extent of any or all full Shares as to which the option has
become exercisable, by giving written notice of such exercise to the Committee
or its designated agent, in such form as the Committee may prescribe. 
Notwithstanding the foregoing, no option granted pursuant to this Section 6
shall be exercisable earlier than six (6) months from its date of grant.

 

Except as otherwise provided in the applicable Benefit Agreement, (i) in the
event of termination of employment for any reason other than retirement,
disability or death, the right of the optionee to exercise an option shall
terminate upon the earlier of the end of the original term of the option or
three (3) months after the optionee’s last day of work for the Company or its
Subsidiaries; (ii) in the event of termination of employment due to retirement
or disability, or if the optionee should die while employed, the right of the
optionee or his or her successor in interest to exercise an option shall
terminate upon the end of the original term of the option; and (iii) if the
optionee should die within three (3) months after termination of employment for
any reason other than retirement or disability, the right of his or her
successor in interest to exercise an option shall terminate upon the earlier of
the end of the original term of the option or three (3) months after the date of
such death.

 

(b)                                 Replacement Options.

 

Options are outstanding under the Prior Program that provide for the grant of
replacement options if all or any portion of the exercise price or taxes
incurred in connection with the exercise of the original option are paid by
delivery of other Shares (or, in the case of payment of taxes, by withholding of
Shares).  The Committee may only grant replacement options (“replacement
options”) under the Program to the extent required with respect to such options
granted under the Prior Program and with respect to replacement options granted
with a replacement option feature.  Any replacement options granted under the
Program shall be Nonqualified Stock Options.  In addition, any such replacement
options shall (i) cover the number of Shares surrendered to pay the exercise
price plus the number of Shares surrendered or withheld to satisfy the
optionee’s tax liability, (ii) have an exercise price equal to one hundred
percent (100%) of the Fair Market Value of such Shares on the date such
replacement option is granted, (iii) first be exercisable six months from the
date such replacement option is granted, (iv) have an expiration date identical
to the expiration date of the original option, and (v) contain a similar
replacement option feature.

 

7.                                      RESTRICTED STOCK AWARDS AND RESTRICTED
STOCK UNITS.

 

(a)                                 Restricted Stock Awards.

 

The Committee may grant Restricted Stock Awards, subject to such restrictions,
terms and conditions, as the Committee shall determine in its sole discretion
and as shall be evidenced by the applicable Benefit Agreement (provided that any
such Benefit is subject to the vesting requirements described herein).  The
vesting of a Restricted Stock Award may be conditioned upon the completion of a
specified period of employment or service with the Company or any

 

5

--------------------------------------------------------------------------------


 

Subsidiary, upon the attainment of specified Performance Goals, and/or upon such
other criteria as the Committee may determine in its sole discretion.

 

Except as provided in the applicable Benefit Agreement, no Shares underlying a
Restricted Stock Award may be sold, assigned, transferred, or otherwise
encumbered or disposed of by the Grantee until such Shares have vested in
accordance with the terms of such Benefit.  Subject to such other restrictions
as are imposed by the Committee, the Shares covered by an award of Restricted
Stock to a participant who is subject to Section 16 of the Exchange Act may be
sold or otherwise disposed of only after six (6) months from the grant date
(unless such sale would not affect the exemption under Rule 16b-3 of the
Securities and Exchange Commission).

 

If and to the extent that the applicable Benefit Agreement may so provide, a
Grantee shall have the right to vote and receive dividends on Restricted Stock
granted under the Program.  Unless otherwise provided in the applicable Benefit
Agreement, any Shares received as a dividend on or in connection with a stock
split of the Shares underlying a Restricted Stock Award awarded under this
Section shall be subject to the same restrictions as the Shares underlying such
Restricted Stock Award.

 

Upon the termination of a Grantee’s employment or service with the Company and
its Subsidiaries, the Restricted Stock granted to such Grantee shall be subject
to the terms and conditions specified in the applicable Benefit Agreement.

 

(b)                                 Restricted Stock Units.

 

The Committee may grant Restricted Stock Units, subject to such restrictions,
terms and conditions, as the Committee shall determine in its sole discretion
and as shall be evidenced by the applicable Benefit Agreement (provided that any
such Restricted Stock Unit is subject to the vesting requirements described
herein).  The vesting of a Restricted Stock Unit granted under the Program may
be conditioned upon the completion of a specified period of employment or
service with the Company or any Subsidiary, upon the attainment of specified
Performance Goals, and/or upon such other criteria as the Committee may
determine in its sole discretion.

 

Unless otherwise provided in a Benefit Agreement, upon the vesting of a
Restricted Stock Unit there shall be delivered to the Grantee, as soon as
practicable following the date on which such Benefit (or any portion thereof)
vests (but in no event later than two and one-half (2 ½) months following the
end of the calendar year in which such Restricted Stock Unit vests), subject to
Section 13, that number of Shares equal to the number of Restricted Stock Units
that have vested (or the cash equivalent thereof in the case of a cash-settled
award).

 

Except as provided in the applicable Benefit Agreement, a Restricted Stock Unit
may not be sold, assigned, transferred or otherwise encumbered or disposed of by
the Grantee.  Subject to the requirements of Code Section 409A, Restricted Stock
Units may provide the Grantee with the right to receive dividend equivalent
payments with respect to Shares subject to the Benefit (both before and after
the Benefit is earned or vested), which payments may be either made currently or
credited to an account for the participant, and may be settled in cash or
Shares, as determined by the Committee.  Any such settlements and any such
crediting of dividend

 

6

--------------------------------------------------------------------------------


 

equivalents may be subject to such conditions, restrictions and contingencies as
the Committee shall establish, including the reinvestment of such credited
amounts in Share equivalents.

 

Upon the termination of a Grantee’s employment or service with the Company and
its Subsidiaries, the Restricted Stock Units granted to such Grantee shall be
subject to the terms and conditions specified in the applicable Benefit
Agreement.

 

8.                                      PERFORMANCE AWARDS.

 

The Committee may grant Benefits including Restricted Stock, Restricted Stock
Units and Other Share-Based Awards, which may be earned in whole or in part
based on the attainment of performance goals established by the Committee, which
shall be based on one or more of the following criteria: earnings per share,
return on equity, return on assets, return on net assets, return on investment,
total shareholder return, net operating income, cash flow, increase in revenue,
economic value added, increase in share price or cash flow return on investment,
and any combination of, or a specified increase in, any of the foregoing (the
“Performance Goals”).  Where applicable, the Performance Goals may be expressed
in terms of attaining a specified level of the particular criteria or the
attainment of a percentage increase or decrease in the particular criteria, and
may be applied to one or more of the Company, a Subsidiary, or a division or
strategic business unit of the Company, or may be applied to the performance of
the Company relative to a market index, a group of other companies or a
combination thereof, all as determined by the Committee.  The Performance Goals
may include a threshold level of performance below which no payment will be made
(or no vesting will occur), levels of performance at which specified payments
will be made (or specified vesting will occur), and a maximum level of
performance above which no additional payment will be made (or at which full
vesting will occur).  In addition, partial achievement of Performance Goals may
result in payment or vesting corresponding to the degree of achievement of the
Performance Goal.  Where necessary to satisfy the requirements of Code
Section 162(m), each of the foregoing Performance Goals shall be determined in
accordance with generally accepted accounting principles or such other objective
standards satisfying the requirements of Code Section 162(m), and shall be
subject to written certification by the Committee; provided that, to the extent
a Benefit is intended to satisfy the performance-based compensation exception to
the limits of Code Section 162(m) and then to the extent consistent with such
exception, the Committee may make equitable adjustments to the Performance Goals
in recognition of unusual or non-recurring events affecting the Company or any
Subsidiary or the financial statements of the Company or any Subsidiary, in
response to changes in applicable laws or regulations, or to account for items
of gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles.  No payment shall be made to a
Covered Employee prior to the written certification by the Committee that the
Performance Goals have been attained.  The Committee may establish such other
rules applicable to Benefits intended to be qualified performance-based
compensation to the extent consistent with Code Section 162(m).

 

The maximum amount which may be granted under this Section 8 for any one year
for any one participant shall be $15 million, determined by multiplying the
number of shares or units granted under the Benefit by the Fair Market Value of
a Share on the date of grant.  For any

 

7

--------------------------------------------------------------------------------


 

performance period in excess of one year, such maximum value shall be determined
by multiplying $15 million by a fraction, the numerator of which is the number
of months in the performance period and the denominator of which is twelve.

 

Payments earned in respect of any Benefit may be decreased or, with respect to
any Grantee who is not a Covered Employee, increased in the sole discretion of
the Committee based on such factors as it deems appropriate.  Notwithstanding
the foregoing, any Benefits may be adjusted in accordance with Section 4.

 

9.                                      OTHER SHARE-BASED AWARDS AND RECOGNITION
AWARDS.

 

(a)                                 Other Share-Based Awards.

 

The Committee may grant Other Share-Based Awards, including Stock Appreciation
Rights, under terms and conditions specified by the Committee in the applicable
Benefit Agreement, which may include the attainment of Performance Goals;
provided, however, that with respect to a Stock Appreciation Right, in no event
shall (i) the base price per Share be less than the Fair Market Value of a Share
on the Stock Appreciation Right’s date of grant nor (ii) the term of such Stock
Appreciation Right exceed ten years from the date of grant.  Such terms and
conditions shall be consistent with the terms of the Program.  Shares or other
securities or property delivered pursuant to a Benefit in the nature of a
purchase right granted under this Section 9 shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, Shares, other Benefits, notes or other property,
as the Committee shall determine, subject to any required corporate action.

 

(b)                                 Recognition Awards.

 

In addition to Restricted Stock Awards governed by Section 7(a), the Committee
may grant fully vested Shares to employees of the Company, its Subsidiaries, in
recognition of the employee’s contribution to the Company; provided that the
aggregate value of such recognition awards granted in any fiscal year to any
single individual shall not exceed one thousand (1,000) Shares.

 

10.                               FOREIGN BENEFITS.

 

The Committee may grant Benefits to employees of the Company and its
Subsidiaries who reside in foreign jurisdictions.  Notwithstanding anything in
the Program to the contrary, each of the Committee and, to the extent permitted
under applicable law, the Senior Vice President, Human Resources, may, in its or
his sole discretion:  (a) amend or vary the terms of the Program in order to
conform such terms with the requirements of each jurisdiction where a Subsidiary
is located; (b) amend or vary the terms of the Program in each jurisdiction
where a Subsidiary is located as it or he considers necessary or desirable to
take into account or to mitigate or reduce the burden of taxation and social
security contributions for Participants and/or the Subsidiary; or (c) amend or
vary the terms of the Program in a jurisdiction where the Subsidiary is located
as it or he considers necessary or desirable to meet the goals and objectives of
the Program.  Each of the Committee and, to the extent permitted under
applicable law, the

 

8

--------------------------------------------------------------------------------


 

Senior Vice President, Human Resources, may, where it deems appropriate in its
or his sole discretion, establish one or more sub-Programs for these purposes. 
The Committee and, to the extent permitted under applicable law, the Senior Vice
President, Human Resources, may, in its or his sole discretion, establish
administrative rules and procedures to facilitate the operation of the Program
in such jurisdictions.  The terms and conditions contained herein which are
subject to variation in a jurisdiction shall be reflected in a written
attachment to the Program for each Subsidiary in such jurisdiction.  To the
extent permitted under applicable law, the Committee may delegate its authority
and responsibilities under this Section 10 to one or more officers of the
Company.  In this regard and to the extent permitted under applicable law, the
Committee hereby delegates its authority and responsibilities under this
Section 10 to the Senior Vice President, Human Resources.

 

11.                               NONQUALIFIED STOCK OPTIONS TO NON-EMPLOYEE
DIRECTORS.

 

Each Non-Employee Director may elect to receive any or all of his or her fees
earned under Section 3 of the Abbott Laboratories Non-Employee Directors’ Fee
Plan (the “Directors’ Fee Plan”) in the form of Nonqualified Stock Options under
this Section.  Each such election shall be irrevocable, and must be made in
writing and filed with the Secretary of the Company by December 31 of the
calendar year preceding the period in which such fees are earned.  A
Non-Employee Director may file a new election each calendar year applicable to
fees earned in the immediately succeeding calendar year, provided that a new
election to receive benefits in the form of options shall not be effective until
the period covered by the Non-Employee Director’s current election has ended. 
If no new election is received by December 31 of any calendar year, the
election, if any, then in effect shall continue in effect until a new election
is made and has become effective.  If a director does not elect to receive his
or her fees in the form of Nonqualified Stock Options, the fees due such
director shall be paid or deferred as provided in the Directors’ Fee Plan and
any applicable election thereunder by the director.

 

Each Nonqualified Stock Option due to a director under this Program pursuant to
an election shall be granted annually, on the date of the annual shareholders
meeting.  Except as otherwise provided, each such Nonqualified Stock Option
shall be (A) subject to the terms and conditions of Section 6, (B) immediately
exercisable and non-forfeitable and (C) exercisable until the expiration of ten
years from the date of grant.  Non-Employee Directors who hold replacement
options granted under the Prior Program shall also receive replacement options
consistent with the provisions of Section 6(b).

 

12.                               RESTRICTED STOCK UNITS TO NON-EMPLOYEE
DIRECTORS.

 

Each year, on the date of the annual shareholders meeting, each person who is
elected a Non-Employee Director at the annual shareholders meeting shall be
awarded: Restricted Stock Units covering a number of Shares with a Fair Market
Value on the date of the award closest to, but not in excess of the sum of
(A) an amount equal to six times the monthly fee in effect under Section 3.1 of
the Directors’ Fee Plan on the date of the award and (B) Fifty Thousand Dollars
($50,000).

 

9

--------------------------------------------------------------------------------

 

The Restricted Stock Units granted to Non-Employee Directors shall be fully
vested on the date of the award and shall be awarded and/or issued or paid in a
manner that will comply with Code Section 409A.  Subject to the requirements of
Code Section 409A, the Non-Employee Director receiving the Restricted Stock
Units shall be entitled to receive one Share for each Restricted Stock Unit upon
the earliest of (A) the director’s “separation from service” (within the meaning
of Code Section 409A); (B) the date the director dies; or (C) the date of
occurrence of a Change in Control that also qualifies as a “change in control
event” (within the meaning of Treasury Regulation Section 1.409A-3(i)(5)).

 

Subject to the requirements of Code Section 409A, the Non-Employee Director
receiving the Restricted Stock Units shall be entitled to receive cash payments
equal to the dividends and distributions paid on the Shares (other than
dividends or distributions of securities of the Company which may be issued with
respect to its shares by virtue of any stock split, combination, stock dividend
or recapitalization) to the same extent as if each Restricted Stock Unit was a
Share, and those shares were not subject to the restrictions imposed by this
Program, provided that the record date with respect to such dividend or
distribution occurs within the period commencing with the date of grant of the
Benefit and ending upon the earliest of (A) the date of the director’s death,
(B) the date of the director’s “separation from service” (within the meaning of
Code Section 409A), or (C) the date of the occurrence of a Change in Control
that also qualifies as a “change in control event” (within the meaning of
Treasury Regulation Section 1.409A-3(i)(5)).

 

While outstanding, the Restricted Stock Units may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of except by will or
the laws of descent and distribution.

 

Except in the event of conflict, all provisions of the Program shall apply to
this Section 12.  In the event of any conflict between the provisions of the
Program and this Section 12, this Section 12 shall control.

 

13.                               CHANGE IN CONTROL PROVISIONS.

 

(a)           Notwithstanding any other provision of this Program or the Prior
Program, the following provisions shall apply upon the occurrence of a Change in
Control unless otherwise provided in a Benefit Agreement:

 

(i)            All options then outstanding under this Program or the Prior
Program shall become fully vested and exercisable as of the date of the Change
in Control, whether or not then otherwise vested or exercisable;

 

(ii)           All Stock Appreciation Rights and Other Share-Based Awards then
outstanding shall become fully vested and exercisable as of the date of the
Change in Control, whether or not then otherwise vested or exercisable;

 

 

10

--------------------------------------------------------------------------------


 

(iii)          All terms and conditions of all Restricted Stock Awards then
outstanding shall be deemed satisfied and all restrictions on those Restricted
Stock Awards will lapse as of the date of the Change in Control;

 

(iv)          All terms and conditions of all Restricted Stock Units then
outstanding shall be deemed satisfied and all restrictions on those Restricted
Stock Units will lapse as of the date of the Change in Control; and

 

(v)           All performance criteria shall be deemed to have been attained and
all Performance Awards then outstanding shall be deemed to have been fully
earned and to be immediately payable as of the date of the Change in Control.

 

Notwithstanding the foregoing, with respect to each Benefit that is subject to
Code Section 409A, if a Change in Control would have occurred under the Program
but such Change in Control does not also qualify as a “change in control event”
(within the meaning of Treasury Regulation Section 1.409A-3(i)(5)), then each
such Benefit shall become vested and non-forfeitable; provided, however, that
the Grantee shall not be able to exercise the Benefit, and the Benefit shall not
become payable, except in accordance with the terms of such Benefit or until
such earlier time as the exercise and/or payment complies with Code
Section 409A.

 

(b)           A “Change in Control” shall be deemed to have occurred on the
earliest of the following dates:

 

(i)            The date any Person is or becomes the Beneficial Owner (as
defined below), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates) representing 20% or more
of the combined voting power of the Company’s then outstanding securities,
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in clause (a) of paragraph (iii) below; or

 

(ii)           The date the following individuals cease for any reason to
constitute a majority of the number of directors then serving: individuals who,
on the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended; or

 

(iii)          The date on which there is consummated a merger or consolidation
of the Company or any direct or indirect Subsidiary of the Company with any
other corporation or other entity, other than (a) a merger or consolidation
(I) immediately following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the board of
directors of the Company, the entity surviving such merger or

 

11

--------------------------------------------------------------------------------


 

consolidation or, if the Company or the entity surviving such merger is then a
Subsidiary, the ultimate parent thereof and (II) which results in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
Subsidiary of the Company, at least 50% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (b) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 20% or more of the combined
voting power of the Company’s then outstanding securities; or

 

(iv)          The date the shareholders of the Company approve a plan of
complete liquidation or dissolution of the Company or there is consummated an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets, other than a sale or disposition by the Company of all
or substantially all of the Company’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned by
shareholders of the Company, in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any Subsidiary, in substantially the same proportions as their ownership of
the Company immediately prior to such sale.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common shares of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

For purposes of this Program: “Affiliate” shall have the meaning set forth in
Rule 12b-2 under Section 12 of the Exchange Act; “Beneficial Owner” shall have
the meaning set forth in Rule 13d-3 under the Exchange Act; “Person” shall have
the meaning given in Section 3(a)(9) of the Exchange Act, as modified and as
used in Section 13(d) and 14(d) thereof and the rules thereunder, except that
such term shall not include (1) the Company or any of its Subsidiaries, (2) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any Subsidiary, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (4) a corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of shares of the Company; and “Subsidiary” shall
mean any corporation, partnership, joint venture or business trust, fifty
percent (50%) or more of the control of which is owned, directly or indirectly,
by the Company.

 

(c)           In the event that, in connection with a Change in Control,
outstanding options under the Program or Prior Program are either assumed or
converted into substituted options

 

12

--------------------------------------------------------------------------------


 

consistent with Section 5, each such assumed or substituted option shall
continue to be subject to the same terms and conditions (including, without
limitation, with respect to any right to receive replacement options upon option
exercise) to which it was subject immediately prior to the transaction resulting
in the assumption or substitution.

 

(d)           Upon a Change in Control in which the outstanding Shares are
changed into, or exchanged for, property (including cash) other than solely
stock or securities of the Company or another corporation (disregarding, for
this purpose, cash paid in lieu of fractional shares), each Grantee may elect to
receive, immediately following such Change in Control in exchange for
cancellation of any stock option or Stock Appreciation Right held by such
Grantee immediately prior to the Change in Control, a cash payment, with respect
to each Share subject to such option or right, equal to the difference between
the value of consideration (as determined by the Committee) received by the
shareholders for a Share in the Change in Control, less any applicable purchase
price.

 

14.                               GENERAL PROVISIONS.

 

(a)                                 Nontransferability, Deferrals and
Settlements.

 

Unless otherwise determined by the Committee or provided in a Benefit Agreement,
Benefits shall not be transferable by a Grantee except by will or the laws of
descent and distribution and shall be exercisable during the lifetime of a
Grantee only by such Grantee or his guardian or legal representative. 
Notwithstanding the foregoing, any transfer of Benefits to independent third
parties for cash consideration without shareholder approval is prohibited.  Any
Benefit shall be null and void and without effect upon any attempted assignment
or transfer, except as herein provided, including without limitation any
purported assignment, whether voluntary or by operation of law, pledge,
hypothecation or other disposition, attachment, divorce, trustee process or
similar process, whether legal or equitable, upon such Benefit.  With respect to
Benefits other than options, the Committee may require or permit Grantees to
elect to defer the issuance of Shares (with settlement in cash or Shares as may
be determined by the Committee or elected by the Grantee in accordance with
procedures established by the Committee), or the settlement of Benefits in cash
under such rules and procedures as established under the Program to the extent
that such deferral complies with Code Section 409A and any regulations or
guidance promulgated thereunder.  It may also provide that such deferred
settlements include the payment or crediting of interest, dividends or dividend
equivalents on the deferral amounts.

 

(b)                                 No Right to Continued Employment, etc.

 

Nothing in the Program or in any Benefit granted or any Benefit Agreement or
other agreement entered into pursuant hereto shall confer upon any Grantee the
right to continue in the employ or service of the Company, any Subsidiary or to
be entitled to any remuneration or benefits not set forth in the Program or such
Benefit Agreement or other agreement or to interfere with or limit in any way
the right of the Company or any such Subsidiary to terminate such Grantee’s
employment or service.

 

13

--------------------------------------------------------------------------------


 

(c)                                  Sale of Subsidiary.

 

For all purposes hereunder, except as otherwise provided by the Committee, a
Grantee’s employment or service with a Subsidiary shall be deemed to be
terminated on the day such entity ceases to be a Subsidiary of the Company.

 

(d)                                 Taxes.

 

The Company shall be entitled to withhold, or require a participant to remit to
the Company, the amount of any tax attributable to any amount payable or shares
deliverable under the Program.  The Company may defer making payment or delivery
if any such tax may be pending unless and until indemnified to its satisfaction,
and the Company shall have no liability to any participant for exercising the
foregoing right.  The Committee may, in its sole discretion and subject to such
rules as it may adopt, permit or require a Grantee to pay all or a portion of
the federal, state and local taxes (under U.S. or non-U.S. jurisdictions),
including social security and Medicare withholding tax, arising in connection
with the receipt or exercise of any Benefit; by (i) having the Company withhold
Shares, (ii) tendering Shares received in connection with such Benefit back to
the Company or (iii) delivering other previously acquired Shares having a Fair
Market Value approximately equal to the amount to be withheld.

 

(e)                                  Amendment and Termination.

 

The Program may be amended or terminated at any time by action of the Board.
However, no amendment may, without shareholder approval: (i) increase the
aggregate number of shares available for Benefits (except to reflect an event
described in Section 4); (ii) extend the term of the Program; or (iii) change or
add a category or categories of individuals who are eligible to participate in
the Program.  If the Program is not, within twelve months of the Effective Date,
approved by a majority of the shares voted at a regular or special meeting of
the Company’s shareholders, the Program will terminate and all Benefits made
under it will be canceled.  No amendment or termination of the Program (other
than termination under Section 14(f) below) may materially and adversely modify
any person’s rights under the express terms and conditions of an outstanding
Benefit without such person’s written consent.

 

(f)                                   Duration of Program.

 

Unless earlier terminated by the Board pursuant to the provisions of the
Program, the Program shall expire on the tenth anniversary of its Effective
Date.  No Benefits shall be granted under the Program after such date.

 

(g)                                 No Rights to Benefits; No Shareholder
Rights.

 

No individual shall have any claim to be granted any Benefit under the Program,
and there is no obligation for uniformity of treatment of Grantees.  No
individual shall have any right to a Benefit or to payment or settlement under
any Benefit unless and until the Committee or its designee shall have determined
that a Benefit or payment or settlement is to be made.  Except as provided
specifically herein, a Grantee or a transferee of a Benefit shall have no rights
as a shareholder with respect to any Shares covered by the Benefit until the
date of the issuance of such Shares.

 

14

--------------------------------------------------------------------------------


 

(h)                                 Unfunded Status of Benefits.

 

The Program is intended to constitute an “unfunded” plan for purposes of
incentive and deferred compensation.  With respect to any payments not yet made
to a Grantee pursuant to a Benefit, nothing contained in the Program or any
Benefit shall give any such Grantee any rights that are greater than those of a
general creditor of the Company.

 

(i)                                    No Fractional Shares.

 

No fractional Shares shall be issued or delivered pursuant to the Program or any
Benefit.  The Committee shall determine whether cash, other Benefits, or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

 

(j)                                    Regulations and Other Approvals.

 

The obligation of the Company to sell or deliver Shares with respect to any
Program Benefit shall be subject to all applicable laws, rules and regulations,
including all applicable securities laws, and the obtaining of all such
approvals by governmental agencies as may be deemed necessary or appropriate by
the Committee.

 

(k)                                 Listing, Registration or Qualification of
Shares.

 

Each Benefit is subject to the requirement that, if at any time the Committee
determines, in its sole discretion, that the listing, registration or
qualification of Shares issuable pursuant to the Program is required by any
securities exchange or under any state or federal law (or corresponding
requirements under applicable laws in non-U.S. jurisdictions), or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of a Benefit or the issuance of
Shares, no such Benefit shall be granted or payment made or Shares issued, in
whole or in part, unless listing, registration, qualification, consent or
approval has been effected or obtained free of any conditions not acceptable to
the Committee.

 

(l)                                    Restricted Securities.

 

If the disposition of Shares acquired pursuant to the Program is not covered by
a then current registration statement under the Securities Act of 1933 (the
“Securities Act”), and is not otherwise exempt from such registration, then such
Shares shall be restricted against transfer to the extent required by the
Securities Act or regulations thereunder and the Committee may require a Grantee
receiving Shares pursuant to the Program, as a condition precedent to receipt of
such Shares, to represent to the Company in writing that the Shares acquired by
such Grantee is acquired for investment only and not with a view to
distribution.

 

(m)                             Section 409A.

 

Notwithstanding any provision of the Program, to the extent that any Benefit
would be subject to Code Section 409A, no such Benefit may be granted if it
would fail to comply with the

 

15

--------------------------------------------------------------------------------


 

requirements set forth in Code Section 409A.  To the extent that the Committee
determines that the Program or any Benefit is subject to Code Section 409A and
fails to comply with the requirements of Code Section 409A, notwithstanding
anything to the contrary contained in the Program or in any Benefit Agreement,
the Committee reserves the right to amend or terminate the Program and/or amend,
restructure, terminate or replace the Benefit, without the consent of the
Grantee, to cause the Benefit to either not be subject to Code Section 409A or
to comply with the applicable provisions of such section.  In addition, for each
Benefit subject to Code Section 409A, a termination of employment or service
with the Company and its Subsidiaries shall be deemed to have occurred under the
Program with respect to such award on the first day on which an individual has
experienced a “separation from service” within the meaning of Code Section 409A.

 

(n)                                 Governing Law.

 

The Program and all determinations made and actions taken pursuant hereto shall
be governed by the laws of the State of Illinois without giving effect to the
conflict of laws principles thereof.

 

(o)                                 Construction.

 

Any reference in the Program to any law, statute, rule, regulation, or official
guidance thereunder, shall be construed as a reference to such law, statute,
rule, regulation, or official guidance, as the same may be amended, from time to
time, or any successor provision to such law, statute, rule, regulation or
official guidance.

 

(p)                                 Effective Date.

 

This Program shall become effective as of April 24, 2009 (the “Effective Date”),
subject to the approval of the shareholders of the Company.

 

15.                               DEFINITIONS.  For purposes of the Program, the
following terms shall be defined as set forth below:

 

(a)           “Benefit” means a grant under the Program of any of the types of
awards described in Section 5.

 

(b)           “Benefit Agreement” means any written agreement, contract, or
other instrument or document evidencing the terms and conditions of a Benefit.

 

(c)           “Board” means the Board of Directors of the Company.

 

(d)           “Change in Control” has the meaning ascribed to it in Section 13.

 

(e)           “Code” means the Internal Revenue Code of 1986.

 

(f)            “Committee” has the meaning ascribed to it in Section 2.

 

16

--------------------------------------------------------------------------------


 

(g)           “Company” or “Abbott” means Abbott Laboratories, a corporation
organized under the laws of the State of Illinois, or any successor corporation.

 

(h)           “Covered Employee” has the meaning ascribed to it in Code
Section 162(m)(3).

 

(i)            “Effective Date” has the meaning ascribed to it in Section 14(p).

 

(j)            “Exchange Act” means the Securities Exchange Act of 1934.

 

(k)           “Fair Market Value” means, with respect to Shares or other
property, the fair market value of such Share or other property determined by
such methods or procedures as shall be established from time to time by the
Committee.

 

(l)            “Full Value Award” means any Benefit, other than an option or
Stock Appreciation Right, which Benefit is settled in Shares.

 

(m)          “Grantee” means a person who, as a Non-Employee Director of the
Company or an employee of the Company or a Subsidiary of the Company, or a
beneficiary or estate of such person, has been granted a Program Benefit.

 

(n)           “Non-Employee Director” means a member of the Board who is not a
full-time employee of the Company or any of its Subsidiaries.

 

(o)           “Nonqualified Stock Option” means any option that is not intended
to be designated as an incentive stock option within the meaning of Code
Section 422.

 

(p)           “option” means a contractual right, granted to a Grantee under the
Program, to purchase Shares at a specified price.

 

(q)           “optionee” means a person who, as a Non-Employee Director of the
Company or an employee of the Company or a Subsidiary of the Company, or a
beneficiary or estate of such person, has been granted an option.

 

(r)            “Other Share-Based Award” means a Benefit granted to a Grantee
pursuant to Section 9, which may be denominated or payable in, valued in whole
or in part by reference to, or otherwise based on, or related to, Shares.

 

(s)            “Performance Goals” has the meaning ascribed to it in Section 8.

 

(t)            “Prior Program” means the Abbott Laboratories 1996 Incentive
Stock Program.

 

(u)           “Program” means this Abbott Laboratories 2009 Incentive Stock
Program, as amended from time to time.

 

(v)           “replacement options” has the meaning ascribed to it in
Section 6(b).

 

(w)          “Restricted Stock” or “Restricted Stock Award” means Shares awarded
to a Grantee under Section 7(a), without payment, as compensation for services
to the Company or its

 

17

--------------------------------------------------------------------------------


 

Subsidiaries, that are subject to vesting restrictions, which may include the
attainment of specified Performance Goals.

 

(x)           “Restricted Stock Unit” means a contractual right to receive a
number of Shares or an amount of cash equal to the value of that number of
Shares corresponding to the number of units granted to a Grantee, without
payment, as compensation for services to the Company or its Subsidiaries, which
right may be subject to vesting restrictions including the attainment of
Performance Goals.

 

(y)           “Senior Vice President, Human Resources” means the Company’s
Senior Vice President, Human Resources, or the individual holding the equivalent
duties and responsibilities.

 

(z)           “Shares” means common shares of the Company.

 

(aa)         “Stock Appreciation Right” means an Other Share-Based Award,
payable in cash or Shares, that entitles a Grantee upon exercise to the excess
of the Fair Market Value of the Shares underlying the Benefit over a base price
established by the Committee in respect of such Shares.

 

(bb)         “Subsidiary” has the meaning ascribed to it in Section 13(b).

 

(cc)         “Treasury Regulations” means the Federal tax regulations
promulgated by the United States Department of Treasury.

 

18

--------------------------------------------------------------------------------
